Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 NICHOLAS II, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2010 Date of Reporting Period: 12/31/2009 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF 12/31/09 VALUE COMMON STOCKS - 94.39% Consumer Discretionary - Media - 1.19% 155,000 DIRECTV - Class A * $ 5,169,250 Consumer Discretionary - Retail - 7.93% 200,000 Aaron's, Inc. 5,546,000 112,100 Kohl's Corporation * 6,045,553 270,000 LKQ Corporation * 5,289,300 165,000 O'Reilly Automotive, Inc. * 6,289,800 250,000 PetSmart, Inc. 6,672,500 130,000 TJX Companies, Inc. (The) 4,751,500 34,594,653 Consumer Discretionary - Services - 2.37% 155,000 Darden Restaurants, Inc. 5,435,850 140,000 Yum! Brands, Inc. 4,895,800 10,331,650 Consumer Staples - Food, Beverage & Tobacco - 5.81% 310,000 ConAgra Foods, Inc. 7,145,500 200,000 Hormel Foods Corporation 7,690,000 150,000 McCormick & Company, Inc. 5,419,500 85,000 Ralcorp Holdings, Inc. * 5,075,350 25,330,350 Energy - 3.97% 17,950 Apache Corporation 1,851,901 40,000 Cameron International Corporation * 1,672,000 40,000 Continental Resources, Inc. * 1,715,600 136,426 Kinder Morgan Management, LLC * 7,454,306 35,000 Smith International, Inc. 950,950 85,000 Weatherford International Ltd. * 1,522,350 45,832 XTO Energy, Inc. 2,132,563 17,299,670 Financials - Banks - 2.66% 105,000 BancorpSouth, Inc. 2,463,300 20,000 BB&T Corporation 507,400 57,750 Commerce Bancshares, Inc. 2,236,080 50,000 Cullen/Frost Bankers, Inc. 2,500,000 30,000 M & T Bank Corporation 2,006,700 345,000 Marshall & Ilsley Corporation 1,880,250 11,593,730 Financials - Diversified - 4.87% 67,500 Affiliated Managers Group, Inc. * 4,546,125 185,000 Eaton Vance Corp. 5,625,850 230,000 Raymond James Financial, Inc. 5,467,100 105,000 T. Rowe Price Group, Inc. 5,591,250 21,230,325 Financials - Insurance - 2.81% 230,000 Brown & Brown, Inc. 4,133,100 307,000 Willis Group Holdings PLC 8,098,660 12,231,760 Health Care - Equipment - 7.94% 85,000 Beckman Coulter, Inc 5,562,400 195,000 DENTSPLY International Inc. 6,858,150 95,000 IDEXX Laboratories, Inc. * 5,076,800 130,000 ResMed Inc. * 6,795,100 105,000 Smith & Nephew plc 5,381,250 135,000 St. Jude Medical, Inc. * 4,965,300 34,639,000 Health Care - Pharmaceuticals & Biotechnology - 9.99% 85,000 Allergan, Inc. 5,355,850 115,000 Covance Inc. * 6,275,550 80,000 Genzyme Corporation * 3,920,800 155,000 Gilead Sciences, Inc. * 6,708,400 70,000 Mettler-Toledo International Inc. * 7,349,300 135,000 Teva Pharmaceutical Industries Ltd. 7,584,300 133,920 Thermo Fisher Scientific Inc. * 6,386,645 43,580,845 Health Care - Services - 3.15% 117,500 DaVita, Inc. * 6,901,950 Page 1 275,000 VCA Antech, Inc. * 6,853,000 13,754,950 Industrials - Capital Goods - 9.70% 190,000 AECOM Technology Corporation * 5,225,000 140,000 AMETEK, Inc. 5,353,600 168,000 Fastenal Company 6,995,520 237,500 IDEX Corporation 7,398,125 95,000 ITT Corporation 4,725,300 165,000 Pentair, Inc. 5,329,500 50,000 Rockwell Automation, Inc. 2,349,000 120,000 Westinghouse Air Brake Technologies Corporation 4,900,800 42,276,845 Industrials - Commercial Services & Supplies - 5.25% 207,500 Cintas Corporation 5,405,375 115,000 FTI Consulting, Inc. * 5,423,400 85,000 IHS Inc. - Class A * 4,658,850 70,000 Manpower Inc. 3,820,600 160,000 Ritchie Bros. Auctioneers Incorporated 3,588,800 22,897,025 Industrials - Transportation - 2.58% 65,000 C.H. Robinson Worldwide, Inc. 3,817,450 123,000 Expeditors International of Washington, Inc. 4,271,790 220,000 UTi Worldwide Inc. 3,150,400 11,239,640 Information Technology - Hardware & Equipment - 7.90% 185,000 FLIR Systems, Inc. * 6,053,200 185,000 Harris Corporation 8,796,750 170,000 Juniper Networks, Inc. * 4,533,900 300,000 QLogic Corporation * 5,661,000 165,000 Teradata Corporation * 5,185,950 148,750 Zebra Technologies Corporation - Class A * 4,218,550 34,449,350 Information Technology - Semiconductors & Semiconductor Equipment - 4.45% 195,000 Altera Corporation 4,412,850 110,000 Linear Technology Corporation 3,359,400 288,750 Microchip Technology Incorporated 8,391,075 130,000 Xilinx, Inc. 3,257,800 19,421,125 Information Technology - Software & Services - 7.62% 135,000 Accenture plc - Class A 5,602,500 345,000 Activision Blizzard, Inc. * 3,832,950 120,000 Akamai Technologies, Inc. * 3,039,600 110,000 ANSYS, Inc. * 4,780,600 184,499 Fidelity National Information Services, Inc. 4,324,656 135,937 Fiserv, Inc. * 6,590,226 165,000 Paychex, Inc. 5,055,600 33,226,132 Materials - 4.20% 85,000 Airgas, Inc. 4,046,000 241,400 Bemis Company, Inc. 7,157,510 160,000 Ecolab Inc. 7,132,800 18,336,310 TOTAL COMMON STOCKS (cost $306,392,431) 411,602,610 SHORT-TERM INVESTMENTS - 5.59% Commercial Paper - 5.31% $ 250,000 BMW US Capital, LLC 01/04/10, 0.30% 250,000 1,000,000 Vulcan Materials Company 01/04/10, 0.27% 1,000,000 925,000 Hitachi Capital America Corp. 01/05/10, 0.30% 924,992 1,000,000 Hitachi Capital America Corp. 01/05/10, 0.30% 999,992 900,000 Vulcan Materials Company 01/05/10, 0.27% 899,993 1,250,000 Time Warner Cable, Inc. 01/06/10, 0.35% 1,249,976 1,000,000 Wisconsin Energy Corporation 01/06/10, 0.23% 999,987 750,000 BMW US Capital, LLC 01/07/10, 0.30% 749,981 1,000,000 XTO Energy Inc. 01/07/10, 0.25% 999,979 600,000 Wisconsin Energy Corporation 01/08/10, 0.25% 599,983 675,000 Wisconsin Energy Corporation 01/08/10, 0.25% 674,981 975,000 BMW US Capital, LLC 01/11/10, 0.25% 974,953 800,000 BMW US Capital, LLC 01/11/10, 0.25% 799,961 625,000 Hitachi Capital America Corp. 01/11/10, 0.28% 624,966 850,000 BMW US Capital, LLC 01/12/10, 0.30% 849,943 250,000 BMW US Capital, LLC 01/12/10, 0.30% 249,983 1,000,000 Integrys Energy Group, Inc. 01/13/10, 0.35% 999,913 675,000 H.J. Heinz Finance Company 01/14/10, 0.25% 674,953 850,000 BMW US Capital, LLC 01/15/10, 0.30% 849,922 Page 2 1,050,000 Volkswagen of America, Inc. 01/15/10, 0.27% 1,049,914 1,000,000 Wisconsin Energy Corporation 01/15/10, 0.20% 999,939 475,000 Volkswagen of America, Inc. 01/19/10, 0.32% 474,937 800,000 Franklin Resources, Inc. 01/20/10, 0.15% 799,947 1,000,000 Hitachi Capital America Corp. 01/21/10, 0.30% 999,858 725,000 Wisconsin Energy Corporation 01/22/10, 0.25% 724,909 925,000 Wisconsin Energy Corporation 01/22/10, 0.25% 924,884 875,000 H.J. Heinz Finance Company 01/25/10, 0.22% 874,888 950,000 H.J. Heinz Finance Company 01/29/10, 0.22% 949,855 23,173,589 Variable Rate Security - 0.28% American Family Financial Services, Inc. 01/04/10, 0.10% 1,221,966 TOTAL SHORT-TERM INVESTMENTS (cost $24,395,555) 24,395,555 TOTAL SECURITY HOLDINGS (cost $330,787,986) - 99.98% 435,998,165 OTHER ASSETS, NET OF LIABILITIES - 0.02% 67,907 TOTAL NET ASSETS $436,066,072 % OF NET ASSETS * NON-INCOME PRODUCING As of December 31, 2009, investment cost for federal tax purposes was $331,032,054 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $118,695,871 Unrealized depreciation (13,729,760) Net unrealized appreciation $104,966,111 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Accounting Standards Classification 820-10. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2009 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks $411,602,610 Level 2 - Commercial Paper 23,173,589 Variable Rate Security 1,221,966 Level 3 - None Total $435,998,165 Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) NICHOLAS II, INC. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: FEBRUARY 10, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: FEBRUARY 10, 2010 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: FEBRUARY 10, 2010
